Title: From Thomas Jefferson to Alexander von Humboldt, 9 June 1804
From: Jefferson, Thomas
To: Humboldt, Alexander von


          
            June 9. 04.
          
          Thos: Jefferson asks leave to observe to Baron de Humboldt that the question of limits of Louisiana between Spain & the US is this. they claim to hold to the river Mexicana or Sabine & from the head of that Northwardly along the heads of the waters of the Missipi to the head of the Red river & so on. we claim to the North river from it’s mouth to the source either of it’s Eastern or Western branch, thence to the head of Red river & so on. Can the Baron inform me what population may be between those lines, of white, red or black people? and whether any & what mines are within them? the information will be thankfully recieved. he tenders him his respectful salutations
        